The disposition made of the motion filed in this cause to strike the statement of facts from the record I agree with, but I am not in accord with that portion of the opinion delivered by Mr. Justice LOONEY beginning with the words "Judge Bush's authority to hold court for Judge Rawlins" and ending with the sentence "just such a contingency is contemplated and provided for in article 2288, R.S. 1925, where, on the death of the regular judge it is made the duty of his successor to approve statements of facts and bills of exceptions in cases tried by the deceased," and therefore dissent as to that portion of said opinion, same being in conflict with the holding in the following cases, viz.: Shaeffer v. Smyth et al. (Tex.Civ.App.) 22 S.W.2d 1088; Pratlay v. Sherwin-Williams Co. (Tex.Civ.App.) 21 S.W.2d 321.
Said discussion and conclusion drawn therefrom in reference to which this dissent is addressed were not necessary to the disposition made of said motion, in that the statement of facts involved had been agreed to in the manner and form required by article 2243, R.S. 1925, and, in reference to the approval of statements of facts so agreed to, it is a matter of such common knowledge that rarely, if ever, a trial judge has failed to approve a statement of facts so tendered, the agreement thereto by the parties being generally accepted as sufficient evidence that the statement so presented contains a full, fair, and accurate statement of the facts proven on the trial; that appellate courts will take judicial knowledge of the course of procedure on the part of trial judges in approving statements of facts presented under agreement of counsel thereto. Furthermore, Judge Bush, under the provisions of the Acts of the 38th Legislature (1923), ch. 24, § 3, was properly holding court for Judge Rawlins at the time said statement of facts was approved, and, as the approval thereof by Judge Rawlins, under the state of the record, would have been but a perfunctory service, there can be no reason why any greater degree of importance or solemnity should attach to or attend the approval of said court record by Judge Bush than would have attended or attached if same had been approved by Judge Rawlins. *Page 485